DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, in line 10, the word “plan” should be replaced with --- plane --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub No. 2016/0038122) in view of Canfield et al. (US Pub No. 2022/0071600).  Note that the provisional application 62/780,354 (see for example Figures 1 and 9) of Canfield et al. supports the below relied upon teachings. 
With regards to claims 1, 10 and 19, Lee et al. disclose a system, non-transitory computer readable medium having instructions to enable at least one processor, and a method comprising:
obtaining an initial estimate of a first scan plane (i.e. “initial plane”) corresponding to a fetus (i.e. “fetal head”) of a maternal subject, wherein the scan plane comprises a trans thalamic plane (TTP) (paragraphs [0091]-[0092], referring to the data acquisition unit (410) acquiring an axial plane of a fetal head as an initial plane, wherein the axial plane of the fetal head approximates at least one of a TTP; Figure 10);
receiving a three-dimensional (3D) ultrasound volume of the fetus corresponding to the initial estimate of the first scan plane (paragraphs [0091], [0093], referring to performing a 3D ultrasound scan on the fetal head based on a user input and the initial plane (i.e. initial estimate of the first scan plane); Figure 10);
determining an optimal first scan plane (i.e. MSP or TTP) using a first machine learning technique based on the 3D ultrasound volume and the initial estimate of the first scan plane (paragraphs [0094], [0097-[0098], referring to the image processor detecting a MSP from volume data to generate an MSP image corresponding to the MSP, wherein, since the volume data is acquired based on the initial estimate of the first scan plane, the MSP is ultimately determined based on the 3D ultrasound volume and the initial estimate of the first scan plane; paragraphs [0105], [0126], referring to automatically detecting the MSP by using a machine learning technique; alternatively, paragraphs [0128]-[0129] disclose determining a TTP (620) based on ultimately the 3D ultrasound volume and the initial estimate of the first scan plane, wherein determining a TTP comprises the use of a machine learning classifier, and therefore, the TTP can correspond to the optimal first scan plane; Figure 10),
wherein determining the optimal first scan plane (i.e. optimal TTP) comprises:
 generating a plurality of TTP candidates based on the initial estimate (paragraph [0128], referring to the plurality of candidate planes that are perpendicular to an MSP, wherein the MSP is ultimately determined based on the initial estimate of TTP, and therefore the plurality of candidate planes are generated ultimately based on the initial estimate (see [0093]-[0094], [0097]); paragraph [0129], referring to the determining one of the plurality of candidate planes as the TTP, and thus the plurality of candidate planes can correspond to TTP candidates); 
determining a quality score corresponding to each of the plurality of TTP candidates using the first deep learning network to generate a plurality of quality scores (paragraph [0128], referring to a score may represent a similarity between each of the candidate planes and a measurement plane, wherein the score may be determined by a machine learning classifier); 
determining a minimum score among the plurality of quality scores (paragraph [0128], referring to selecting a plane having a lowest score (i.e. minimum score) as each of measurement planes); and 
selecting a TTP candidate among the plurality of TTP candidates corresponding to the minimum score as an optimal TTP (paragraph [0128], referring to selecting a plane having a lowest score (i.e. minimum score) as each of measurement planes; paragraph [0129], referring to one of the plurality of candidate planes can be determined as the TTP (i.e. “optimal TTP”)).
determining at least one of a second scan plane, a third scan plane or a fourth scan plane based on the 3D ultrasound volume, the optimal first scan plane and at least one of a clinical constraint corresponding to the TVP, the MSP or the TCP using a corresponding second machine learning technique (i.e. “machine learning classifier” as set forth in paragraph [0128]), wherein the at least one of the second scan plane, the third scan plane, or the fourth scan plane comprises one of the TVP, the MSP or the TCP and is distinctly different from the first scan plane (paragraphs [0094], [0096]-[0097]; paragraphs [0127]-[0131], referring to determining measurement planes (i.e. second scan plane, third scan plane, fourth scan plane) based on the MSP, wherein the at least one of measurement planes comprises one of the TTP, the TVP or the TCP and is distinctly different from the first scan plane (i.e. a TVP or TCP plane is distinctly different from the first scan plane which is a TTP as they correspond to different views); alternatively, a TTP plane acquired from the 3D volume data is distinctly different from the first TTP scan plane as it is generated from a plurality of candidate planes in different data set (i.e. 3D volume data set); alternatively, wherein the optimal first scan plane is considered to be the TTP, paragraphs [0130]-[0131] set forth that the TCP or the TVP can be determined based on the 3D ultrasound volume and TTP, as well as clinical constraints (i.e. CSP is located in a predetermined distance from a central point of a fetal head towards an anterior part thereof in the TTP, etc.); Figures 6 and 10);
determining a biometric parameter corresponding to nervous system of the fetus based on at least one of the first scan plane, the second scan plane, the third scan plane, or the fourth scan plane and the clinical constraint using a third machine learning technique (i.e. “machine learning classifier”) (paragraphs [0006]-[0008], [0027], [0096], referring to the measurement planes (i.e. TTP, TVP, TCP, etc.) enabling measurement of biometric parameters; paragraph [0103], referring to the image processor measuring a biometric parameter using a machine learning classifier; Figure 10); and
determining a nervous system condition (“abnormality of a fetal brain”) of the fetus based on the biometric parameter (paragraphs [0006], [0159]-[0161], referring to diagnosing a disease/abnormality of a fetal brain by measuring biometric parameters, such as head circumference, biparietal diameter, etc.; Figure 10).
With regards to claim 10, Lee et al. further disclose that their system comprises an ultrasound scanning probe (2) configured to obtain the initial estimate of the first scan plane (paragraph [0054]; Figure 1), a data acquisition unit (12, 20) communicatively coupled to the ultrasound probe and configured to receive scan data obtained by the ultrasound scanning probe (paragraphs [0056]-[0057]; Figure 1), a learning unit (24, 410, 420) communicatively coupled to the data acquisition unit (paragraphs [0089]-[0097]; Figure 1, 4), and a diagnosis unit (420, 430) communicatively coupled to the learning unit and configured to determine a nervous system condition based on the biometric parameter (paragraphs [0034], [0103]-[0104], [0108]-[0109]; Figures 1, 4-5, 10).    
However, Lee et al. do not specifically disclose that obtaining the initial estimate of the first scan plane is performed by “using a first deep learning network during a guided scanning procedure”.
Further, though Lee et al. do not specifically disclose that the first machine learning technique, the second machine learning technique and the third machine learning technique specifically are deep learning networks (i.e., the first machine learning technique is a “first deep learning network”, the second machine learning technique is a “second deep learning network” and the third machine learning technique is a “third deep learning network”).
Canfield et al. disclose system and methods may be configured to determine which image frames include one or more items of interest, which may include a fetus, and wherein a visual representation is displayed on a user interface to allow a user to find which image frames to review to make a desired measurement and/or diagnosis (Abstract; paragraphs [0003], [0031]).  Visual representations may be dynamically generated and displayed in real time during image acquisition, wherein dynamically updating a visual representation may allow a user performing an ultrasound exam to see what items of interest have been acquired, which may be beneficial especially when the user is a less skilled ultrasound user (paragraphs [0031], [0054]-[0055], [0082]; Figure 9; note that the dynamically generated visual representations displayed in real time during image acquisition provide a guided scanning procedure).  A deep learning network (i.e. CNN) may be implemented to determine whether a given ultrasound image contains the requisite anatomical landmarks for obtaining a particular measurement and/or standard view, wherein implementing the technical solutions by a neural network employing deep learning algorithms may aid in reducing the time of ultrasound exams and/or post-exam reviews (paragraphs [0023]-[0024], [0059]).  For example, when bipareietal diameter and head circumference measurements are sought, the image quality network (144; i.e. deep learning network/CNN) can be configured to determine whether the thalami and cavum septum pellucideum are included in image frames indicated by the neural network (128) to include a head, thereby avoiding erroneous measurements if the transthalamic view is not obtained with the ultrasound probe (paragraph [0059]; Figures 1 and 9). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have obtaining the initial estimate of the first scan plane of Lee et al. be performed by “using a first deep learning network during a guided scanning procedure”, as taught by Canfield et al., in order to allow a less skilled ultrasound user to successfully obtain a desired view (i.e. such as a TTP view) and avoid erroneous measurements (paragraphs [0055], [0059]).
Additionally, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have the first machine learning technique, the second machine learning technique and the third machine learning technique of Lee et al. be specifically deep learning networks (i.e., the first machine learning technique is a “first deep learning network”, the second machine learning technique is a “second deep learning network” and the third machine learning technique is a “third deep learning network”), as taught by Canfield et al., in order to aid in reducing the time of ultrasound exams and/or post-exam reviews (paragraphs [0023]) and additionally/alternative, substituting one known machine learning technique for another machine learning technique comprising a deep learning network, as taught by Canfield et al., would have been obvious to one of ordinary skill in the art, as the substitution of one known machine learning technique for another known machine learning technique in the form of a deep learning network yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as a deep learning network is a known machine learning technique and would be expected to be able to provide the same results as any other machine learning technique.  

Claim 3-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Canfield et al. as applied to claims 1 and 10 above, and further in view of Lee’324 (US Pub No. 2011/0054324).
With regards to claims 3 and 12, as discussed above, the above combined references meet the limitations of claims 1 and 10.  Further, Lee et al. disclose detecting a midline falx and a TTP midpoint (i.e. center of a fetal head and a direction of a fetal face would provide a TTP midpoint), determining a plane parameter vector corresponding to the MSP based on the midline falx and generating an optimal MSP from the determined plane parameter (paragraphs [0022], [0095], [0105], [0126]).
However, the above combined references do not specifically disclose that determining the second scan plane (comprising the optimal MSP) comprise segmenting the optimal TTP to detect the midline falx and the TTP midpoint based on the segmented TTP.
Lee’324 discloses a system and method for accurately defining multiple plane images for a plurality of views in ultrasound volume data for diagnosis of a fetal brain and in a relatively shorter time, wherein the reference plane may be a transthalamic plane associated with the axial view (“first transthalamic plane”) (paragraphs [0002], [0005]-0007], [0030]-[0031]).  A contour detecting section may be operable to detect a falx contour in the reference transthalmic plane by using an edge mask (paragraphs [0032]-[0033], note that the falx contour determined using an edge mask in the TTP would correspond to segmenting the TTP; further, as seen in Figure 6, the falx contour (311) corresponds to a midline falx and would include a TTP midpoint as the contour (311) encompasses a TTP midpoint).  The falx contour (i.e. segmented falx) can be used to normalize the volume data, wherein the normalized volume data may be used by the second plane setting section (135) to set a midsagittal plane with respect to the first thransthalmic plane (paragraphs [0033], [0041], note that an optimal MSP is therefore ultimately generated based on the midline falx).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the determining the second scan plane (comprising the optimal MSP) of the above combined references comprise segmenting the optimal TTP to detect the midline falx and the TTP midpoint based on the segmented TTP, as taught by Lee’324, in order to accurately define multiple plane images (including MSP) for a plurality of views in ultrasound volume data for diagnosis of a fetal brain and in a relatively shorter time (paragraphs [0006]-[0007]).
With regards to claims 4 and 13, Lee et al. disclose that determining the third scan plane comprises generating a plurality of TVP candidates (paragraphs [0025], [0128], [0131], referring to the plurality of candidate planes corresponding to TVP), wherein each of the plurality of TVP candidates is parallel to the optimal TTP and orthogonal to the MSP (paragraph [0025], [0128], [0131], referring to one of the candidate planes that are perpendicular/orthogonal to the MSP and horizontal/parallel to the TTP being determined as the TVP);  determining an optimal TVP by using the second deep learning network (paragraph [0128], referring to the score associated with the candidate planes being determined using a machine learning classifier); and estimating an optimal TVP by processing the plurality of TVP candidates by the second deep learning network (paragraphs [0025], [0128], [0131], referring to the use of the machine learning classifier).
	With regards to claims 5 and 14, Lee et al. disclose that determining the fourth scan plane comprises:  generating a plurality of TCP candidates, wherein each of the plurality of TCP candidates is orthogonal to the optimal MSP and oriented to a perpendicular to the optimal TTP by angle within a predetermined angular span (paragraphs [0026], [0128], [0130], referring to the TCP (630, 603) being determined as one of the plurality of candidate planes which are perpendicular/orthogonal to the MSP, and, as seen in Figure 6, the TCP (630, 603) is oriented to a perpendicular [line/axis] to the optimal TTP (620, 602)); and estimating an optimal TCP by processing the plurality of TVP candidates by the second deep learning network, wherein the second learning network is further configured to determine an optimal TCP (paragraphs [0026], [0128], [0130]; Figure 6).
With regards to claims 6 and 15, Lee et al. disclose that determining the biometric parameter comprises determining at least one of a head circumference (HC), a biparietal diameter (BPD), an occipito-frontal diameter (OFD), a trans-cerebellar diameter (TCD), a dimension related to cisterna magna (CM), hemisphere (HEM) and nuchal fold (NF), anterior ventricle (Va), cavum septi pelucidi (CSP) or a posterior ventricle (Vp) based on one or more of the optimal TTP, the optimal MSP, the optimal TCP or the optimal TVP (paragraphs [0012], [0021], [0023], [0080]-[0081]; Figure 3).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Canfield et al. as applied to claims 1 and 10 above, and further in view of Orlandi et al. (US Pub No. 2005/0074783).
With regards to claims 7 and 16, as discussed above, the above combined references meet the limitations of claims 1 and 10.  However, they do not specifically disclose that determining the nervous system condition comprises comparing the biometric parameter with a pre-determined threshold and choosing an option corresponding to the nervous system based on the comparison.
Orlandi et al. disclose a method of determining whether a patient is screen-positive or screen-negative for having a fetus with a fetal abnormality, such as Down Syndrome which affects development of the brain/nervous system, by selecting a risk cut-off level (i.e. pre-determined threshold) (Abstract; paragraph [0008]).  The method includes determining a BPD/OFD (i.e. biometric parameters) ratio and determining a likelihood ratio based on the BPD/OFD ratio of the patient’s fetus (paragraphs [0008], [0015]-[0016]; Table 1).  The patient is screen-positive or screen-negative by comparing the patient’s risk to the risk-cut off level, wherein, if the patient’s risk is greater than or equal to the risk-cut off level, then the patient is screen-positive, and if the patient’s risk is less than the risk cut-off level, then the patient is screen-negative (paragraphs [0008], [0039]).  Such a classification of the patient as screen-positive or screen-negative for the fetal abnormality can help the clinician and patient make an informed decision as to whether the patient should undergo further diagnostic procedures (paragraph [0039]).  The BPD/OFD ratio can also be compared to observed relative frequency distributions of fetal BPD/OFD ratios, wherein the patient’s risk of having a fetus with a fetal abnormality is assessed in view of a result of the comparison (paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have determining the nervous system condition of the above combined references comprise comparing the biometric parameter with a pre-determined threshold and choosing an option corresponding to the nervous system based on the comparison, as taught by Orlandi et al., in order to determine whether a patient is screen-positive or screen-negative for having a fetus with a fetal abnormality and thus help the clinician and patient make an informed decision as to whether the patient should undergo further diagnostic procedures (paragraph [0039]).  

Claims 8  and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Canfield et al. and Orlandi et al. as applied to claims 7 and 16 above, and further in view of Carneiro et al. (US Pub No. 2007/0081705).
With regards to claims 8 and 17, as discussed above, the above combined references meet the limitations of claims 7 and 16. However, the above combined references do not specifically disclose that determining the nervous system condition comprises performing image segmentation and determining an object in the segmented image using a fourth deep learning network, wherein the fourth deep learning network is trained using a plurality of annotated images.
Carneiro et al. disclose a method for obtaining accurate fetal ultrasound (US measurements) in order to obtain high quality obstetrics health care, wherein their method comprises automatically segmenting the head, the abdomen and the femur of a fetus to obtain biometrics, such as the head circumferences, bi-parietal diameter, etc. (paragraphs [0002]-[0003], [0015]-[0016], [0019], [0041]-[0042]; Figure 5).  Classifiers are used to segment and measure an anatomical structure (i.e. object) in the ultrasound image (paragraphs [0041]-[0042], [0057], note that an object (i.e. medial line of the head and/or anatomical structure that is identified to provide the HC and BPD measurements, etc.) is determined in the segmented image using a classifier; Figure 5).  The classifiers are trained using data/images that have been manually annotated by experts (paragraphs [0046], [0050]; note that the classifiers are trained using a plurality of annotated images).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have determining the nervous system condition of the above combined references comprise performing image segmentation and determining an object in the segmented image using a trained classifier, wherein the trained classifier is trained using a plurality of annotated images, as taught by Carneiro et al, in order to provide accurate fetal ultrasound (US measurements) and thus obtain high quality obstetrics health care (paragraphs [0002]-[0003], [0015]-[0016], [0019]).
Further, though Carneiro et al. do not specifically disclose that the trained classifier is specifically a deep learning network (i.e. “fourth deep learning network”), it would have been obvious to one of ordinary skill in the art to have the trained classifier be in the form of a deep learning network (i.e. “fourth deep learning network”), as taught by Canfield et al. (see rejection of claim 1), in order to aid in reducing the time of ultrasound exams and/or post-exam reviews (paragraphs [0023]) and additionally/alternativey, substituting one known trained classifier for another trained classifier technique comprising a deep learning network, as taught by Canfield et al., would have been obvious to one of ordinary skill in the art, as the substitution of one known trained classifier technique for another known trained classifier technique in the form of a deep learning network yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as a deep learning network is a known trained classifier and would be expected to be able to provide the same results as any other trained classifier.  

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Canfield et al.,Orlandi et al. and Carneiro et al. as applied to claims 8 and 17 above, and further in view of Yoo et al. (US Pub No. 2016/0051232).
With regards to claims 9 and 18, as discussed above, the above combined references meet the limitations of claims 8 and 17.  Further, Carneiro et al. disclose that determining the nervous system comprises identifying a location of the object (paragraphs [0041]-[0042], [0057], note that an object (i.e. medial line of the head and/or anatomical structure that is identified to provide the HC and BPD measurements, etc.) is determined in the segmented image using a classifier and thus its location is identified automated measurements are performed; Figure 5).
However, the above combined references do not specifically disclose that the automated measurements are performed using a “caliper placement algorithm”.
Yoo et al. disclose a method of more easily determining a measurement object, wherein the measurement information that is information regarding measurement objects may include a caliper direction, a caliper location, a caliper type, etc. (Abstract; paragraph [0100]).  An image processor may perform image processing on a standard view and acquires the location information of a target object (1) and the direction information of the target object (1), wherein the caliper may automatically be set to represent, for example, a major axis of the target object, a circumference, etc. (paragraph [0100], note that the image processor automatically sets the caliper, and thus performs a “caliper placement algorithm”; Figure 6-16).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the automated measurements of the above combined references be performed using a “caliper placement algorithm”, as taught by Yoo et al., in order to more easily determine a measurement object (Abstract).  

Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive. 
With regards to Lee, Applicant argues that Lee teaches identifying an MSP (i.e., an optimal first scan plane) and then using the MSP to help identify other planes, whereas in Applicant’s amended claim 1, the optimal first scan plane is an optimal TTP and the first scan plane is a TTP.  Applicant asserts that since the Applicant’s amended claim 1 requires using the first scan plane to help determine at least one of a second scan plane, a third scan plane, or a fourth scan plane, it is inappropriate to consider the second scan plane of Lee (i.e., the TTP plane according to Lee) as equivalent to the first scan plane required by Applicant’s amended claim 1.  
However, Examiner notes that Lee does disclose obtaining an initial estimate of a first scan plane, wherein the scan plane comprises a TTP (paragraph [0091], “The data acquisition unit 410 may acquire an axial plane of a fetal head as an initial plane and 3D volume data based on the acquired axial plane of the fetal head….the axial plane of the fetal head geometrically approximates at least one of a TTP…”). Based on the initial plane (i.e. TTP), a 3D volume data for the fetal head is acquired (paragraph [0093], “…a 3D ultrasound scan apparatus may perform a 3D ultrasound scan on the fetal head based on a user input and an initial plane…Through the above process, the data acquisition unit 410 may acquire 3D volume data for the fetal head”.  A mid-sagittal plane (MSP) may then be detected from the volume data to generate an MSP image, wherein the MSP may then be used to detect a TTP (paragraph [0094], [0097], “The image processor 420 detects a mid-sagittal (MS) from volume data to generate an MSP image corresponding to the MSP…the image processor 420 may detect an MSP and then a TTP”). Examiner emphasizes that it is clear then that the MSP is ultimately determined based on the initial estimate of a first scan plane, the scan plane comprising a TTP (i.e. the initial estimate of the TTP is used to acquire 3D volume data, wherein the 3D volume data is used to generate an MSP image, and therefore the TTP is ultimately used to generate the MSP).  As discussed further in the above rejection, Lee also discloses that determining the optimal first scan plane (i.e. TTP plane) comprises generating a plurality of TTP candidates (paragraph [0128]-[0129, referring to the processor selecting a plane having a lowest score (i.e. “minimum score”) as each of measurement planes from among “a plurality of candidate planes that are perpendicular to an MSP”, wherein the plurality of candidate planes that are perpendicular to the MSP can be determined as the TTP (i.e. the plurality of candidates correspond to a plurality of TTP candidates) based on the MSP, wherein, as set forth above, the MSP is ultimately determined based on the initial estimate of a first scan plane, the scan plane comprising a TTP.  As such, the plurality of TTP candidates are ultimately based on the initial estimate of the first scan plane, the scan plane comprising a TTP, since the MSP is ultimately determined based on the initial plane (i.e. TTP).  Therefore, though it may be true that Lee does disclose that the plurality of TTP candidates are generated directly based on an MSP, it is also true that the plurality of TTP candidates are ultimately “based on” the initial estimate, as the MSP is ultimately based on the initial estimate as discussed further above (i.e. generating the plurality of TTP candidates comprises of first obtaining the initial estimate of TTP, next obtaining volume data based on the initial estimate of TTP and then generating the MSP from the volume data, wherein the plurality of TTP candidates are obtained using the MSP, and as such, generating the plurality of TTP candidates is ultimately based on the initial estimate of TTP).  
The rejection under the previously applied references is therefore maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793